OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05099 Pioneer Money Market Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Cash Reserves Fund Schedule of Investments 3/31/2011 (unaudited) Principal Floating Amount ($) Rate (b) Value CORPORATE BONDS - 0.8 % Banks - 0.8 % Diversified Banks - 0.8 % Rabobank Nederland NV, 0.51%, 8/16/14 $ Total Banks $ TOTAL CORPORATE BONDS $ (Cost$4,749,943) U.S. GOVERNMENT AGENCY OBLIGATIONS - 20.3 % Federal Farm Credit Bank, Floating Rate Note, 5/12/11 $ Federal Home Loan Bank, 0.2%, 5/6/11 Federal Home Loan Bank, 0.24%, 5/6/11 Federal Home Loan Bank, 0.33%, 2/28/12 Federal Home Loan Bank, 0.26%, 1/24/12 Federal Home Loan Bank, Floating Rate Note, 1/24/12 Federal Home Loan Bank, Floating Rate Note, 5/27/11 Federal Home Loan Mortgage Corp., 0.34969%, 4/1/11 Federal Home Loan Mortgage Corp., Floating Rate Note, 11/7/11 U.S. Treasury Bills, 0.17%, 7/14/11 U.S. Treasury Bills, 0.0%, 5/5/11 U.S. Treasury Bills, 0.0%, 6/16/11 U.S. Treasury Bills, 0.0%, 6/30/11 U.S. Treasury Bills, 0.0%, 7/28/11 U.S. Treasury Bills, 0.0%, 7/7/11 U.S. Treasury Bills, 0.0%, 9/15/11 $ TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS $ (Cost$115,037,322) MUNICIPAL BONDS - 24.2 % Municipal Government - 0.3 % Washington State Putters, Floating Rate Note, 7/1/13 $ Municipal Airport - 2.0 % Metropolitan Washington Airport, Floating Rate Note, 10/1/39 $ Municipal Development - 2.0 % Jackson County Mississippi, Floating Rate Note, 6/1/23 $ Mississippi Business Finance Corp., Floating Rate Note, 12/1/30 Mississippi Business Finance Corp., 0.21%, 12/1/30 $ Municipal Education - 0.3 % Illinois Financial Authority Revenue, Floating Rate Note, 9/1/41 $ Municipal Higher Education - 9.2 % Connecticut State Health & Education, Floating Rate Note, 7/1/33 $ Connecticut State Health, 0.18%, 7/1/36 Connecticut State Health, Floating Rate Note, 7/1/36 District of Columbia, Floating Rate Note, 4/1/41 Maryland State Health & Higher Education Facilities Authority Revenue, Floating Rate Note, 7/1/36 Massachusetts Health & Educational, Floating Rate Note, 7/1/39 Massachusetts State Health & Education, Floating Rate Note, 11/1/49 Syracuse Industrial, 0.15%, 12/1/35 University of Texas, Floating Rate Note, 8/1/34 Virginia College Building Authority, Floating Rate Note, 2/1/26 Wisconsin State Health & Education Facilities, Floating Rate Note, 12/1/33 $ Municipal Medical - 6.5 % Connecticut State Health & Educational Facility Authority, Floating Rate Note, 7/1/25 $ Harris County Texas Health, Floating Rate Note, 12/1/41 Harris County Texas Health, Floating Rate Note, 12/1/41 Loudoun County Virginia Industrial Development Authority, Floating Rate Note, 2/15/38 Loudoun County Virginia Industrial Development Authority, Floating Rate Note, 2/15/38 Massachusetts Health, Floating Rate Note, 10/1/49 Minneapolis & St. Paul Housing & Redevelopment Authority, 0.2%, 11/15/35 Minneapolis & St. Paul Housing & Redevelopment Authority, 0.2%, 11/15/35 North Carolina Medical Care Commission, Floating Rate Note, 6/1/15 Oregon State Facilities Authority, Floating Rate Note, 5/1/47 University of Michigan, Floating Rate Note, 12/1/37 $ Municipal Pollution - 1.8 % Lincoln County Wyoming Pollutant Control, Floating Rate Note, 11/1/14 $ Municipal School District - 0.2 % Chicago Board of Education, Floating Rate Note, 3/1/31 $ Municipal Utilities - 1.1 % Gainsville Florida Utilities, Floating Rate Note, 10/1/38 $ Municipal Water - 0.9 % Boston Massachusetts Water & Sewer Commission Revenue, Floating Rate Note, 11/1/24 $ TOTAL MUNICIPAL BONDS $ (Cost$137,490,000) TEMPORARY CASH INVESTMENTS - 53.8 % Commercial Paper - 14.2 % Bank of Nova Scotia/Houston, 0.55219%, 3/12/12 $ Bank of Nova Scotia/Houston, Floating Rate Note, 7/6/11 Johns Hopkins University, 0.27%, 5/18/11 Massachusetts Health & Educational Facilities Authority, 0.26%, 4/4/11 Massachusetts Health & Educational Facilities Authority, 0.27%, 4/4/11 Nordea Bank Finland Plc, 0.28%, 4/19/11 Nordea Bank Finland Plc, 0.32%, 4/15/11 Private Colleges & Universities Authority, 0.27%, 5/2/11 Rabobank USA Financial Corp., 0.0%, 4/15/11 Royal Bank of Canada, 0.70281%, 6/23/11 Royal Bank of Canada, Floating Rate Note, 10/3/11 Royal Bank of Canada, Floating Rate Note, 8/1/11 State Street Corp., 0.0%, 4/4/11 Svenska Handelsbanken, 0.275%, 6/22/11 Svenska Handelsbanken/New York, 0.28%, 4/26/11 Svenska Handelsbanken/New York, 0.3%, 4/13/11 Toronto Dominion Bank/New York, Floating Rate Note, 5/19/11 Toronto-Dominion Bank/New York, 0.19%, 4/29/11 Toyota Motor Credit Corp., 0.0%, 4/6/11 University of Minnesota, 0.34%, 6/2/11 University of Texas System, 0.21%, 4/5/11 Vigo County Hospital Authority, 0.23%, 4/6/11 Yale University, 0.0%, 5/2/11 $ Repurchase Agreements - 33.4 % Barclays Plc, 0.10%, dated 3/31/11, repurchase price of $4,065,000 plus accrued interest on 4/1/11 collateralized by $4,186,956 U.S. Treasury Bond, 4.375%, 2/15/38 $ BNP Paribas SA, 0.15%, dated 3/31/11, repurchase price of $41,470,000 plus accrued interest on 4/1/11 collateralized by: $33,549,214 Federal National Mortgage Association (ARM), 2.277%-5.651%, 10/1/35-2/1/41 $8,750,186 Federal Home Loan Mortgage Corp., 3.224%-4.939%, 6/1/38-8/1/40 BNP Paribas SA, 0.10%, dated 3/31/11, repurchase price of $6,680,000 plus accrued interest on 4/1/11 collateralized by $6,813,592 U.S. Treasury Notes, 2.625-3.75%, 11/15/18-11/15/20 Deutsche Bank, 0.08%, dated 3/31/11, repurchase price of $19,570,000 plus accrued interest on 4/1/11 collateralized by $19,961,400 U.S. Treasury Inflation Protected Security, 0.0%, 8/15/21 Deutsche Bank AG, 0.20%, dated 3/31/11, repurchase price of $27,510,000 plus accrued interest on 4/1/11 collateralized by $28,060,201 Federal National Mortgage Association (ARM) 4.0%, 2/1/31 RBC Capital Markets, Inc., 0.14%, dated 3/31/11, repurchase price of $42,070,000 plus accrued interest on 4/1/11 collateralized by $42,911,623 Federal Farm Credit Bank, 2.47%, 9/7/17 Societe Generale SA, 0.10%, dated 3/31/11, repurchase price of $6,680,000 plus accrued interest on 4/1/11 collateralized by $6,813,604 U.S. Treasury Note, 0.375%, 10/31/12 Societe Generale SA, 0.15%, dated 3/31/11, repurchase price of $41,470,000 plus accrued interest on 4/1/11 collateralized by the following: $16,696,500 Federal National Mortgage Association (ARM), 2.057-5.275%, 9/1/34-11/1/38 $12,433,406 Federal National Mortgage Association, 4.0%, 10/1/19-10/1/40 $13,169,495 Freddie Mac Giant, 4.0-5.0%, 1/1/19-12/1/37 $ Shares Tax Exempt Money Market Mutual Fund - 6.2 % BlackRock Liquidity Funds TempCash Portfolio $ TOTAL TEMPORARY CASH INVESTMENTS $ (Cost$305,513,877) TOTAL INVESTMENT IN SECURITIES - 99.1 % $ (Cost$562,791,142) OTHER ASSETS AND LIABILITIES - 0.9 % $ TOTAL NET ASSETS - 100.0 % $ (a) At March 31, 2011, cost for federal income tax purposes was $562,791,142. (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) The following is a summary of the inputs used as of March 31, 2011, in valuing the Fund’s assets: Level 1 Level 2 Level 3 Total Corporate Bonds $
